’*
                       0..,.*
                                                               88



OFFICE   OF   THE   A’lTORNEY     GENERAL   OF   TEXAS
                         AUSTIN




                              OPI repuut sor our oploloa
                               frotr nlrtltr to tbr Nstlonsl




Arru ama$rhaobcan   pwfehetedlttbCerUoraou
inu h
    fo hellth etobaooo Wn ‘htu  l%o Ea ns
                                        info
                                         o   r-
mtlon      ot rlgarotk
                    UIA tobaooorhlpmnt8 botwoon
the stator.   Tour r.oolto.mnthly l tranaarlpt
oi Ul rhl punt4 of olgwottoe ooaina into Tour
            Lan mlr.l.rlppl 0khh.m   &k.n...,
i.i%i%Saei.     and hma“ whloh .$blw   the
cl~rmtb. Wl8liml $0 olloittrur  l
                                t&It r.ro
b o r o tdblor qo da g .TNr rrraageunt      rNoh
orialnatod a a *ad adopt04
                     s      mtth,      Co a fer wb 8u
eatmod raverel of the Strtu                 to emon th.lr 1.~8
to ?orlUo tN. lnforsatlon.                   m .rohaag.oi
.u& lnroxm.tl.. h.8 r.8Ult.d in llininating
mar large inturtatr    doaluo who had ret up
plrou. of burln,rr in Watrr l6Jolalng or natw
Tour for tho 8010 pup060 of g.l.1.grdvantq.
am? TOXM dwdor. by ralllnetu Sme algarattu
thma&'h interrtate trrnraotloa8.  8uOb @hi&W&t.
WOTO13.6. by par001 ,“08t fnr ei lnrp6otlan under
ptrl   leas m@ ngul.tioa..
"8PlBXtIC RXAX?LICBI
Ia 1936 *ad 19S6 Ton8 roarire                   laforaatlon        from
Konur and Okl.bWa. rhowlw iniorinntioaor SE
alllion oiprrttbr 8hl39od into %%a8 by one
 dulu      opustlag       l p l~o o o t b ur luc r r la        both
 rtetrr.        Thi.   lnformstlo.    r..
                                     f&ou&h  obtrinsd
. reolproo.1lgreet6at nude at lrtloarl %x Gcrr-
foraoer an6 rawalto in rtwplng tha aotltltie8
of ttlr dral*t .8 all,ar asrem otbrrr opnt-
lag oa 8 mrllrr 8oU8.   Soar ot the ol.gsntt8r
wuo tax paid vntlt the Depmtmnt noelted     the
 latonrtbnh
 Attlm     Conformooio         lh
                          Orlmar In1938 8m8
Xiabrrlin 8ad Pat wf    permwA4.d tha tu rtti-
 oirl. of kUs.lulppl to audit d*rlrrr rhlpplng
 into Toxrr rad turn the lnfoxmtloa over to
 the     Tuar    0rrloiua.      Aa    l   ro.ult        .pgroxl5.t.ly
 $8 o%m     WM eOlleOtOd             tQ duiIIqUUt           taXM
 after forty-four  oiril            mlta had broa rlld  by
 tba Attarnayhnm.1'.                Dopartwnt.  8oa, t)B6
 dulOE#lr r d
            lO( lM UW #r O Lnr O1 V.d  in the r Y-
 odpt or ruofi 8igarr:trr rr0iii Ml?r1881~91. Ia
 on0 oau - th8 0ontlnoatal 0m Oompuy or
 lleuaton - $1,600*..(I
                      uollntd      ln d antto     tax
 sod puutl*8 wlthaut  the naowwlt~     0 ! illlEg 8
.                                                                               838:




           l1vl1*ult. hi* Ear trnrlta4 in rrduulq the
           bor1n.u of th lr48mlar to a very ~11 qrun-
           tlty uhioh ir MU m trod to Tour OoathQ
                   th e
                      a ta O
                           t*
                            Smmr l*lppl. Ml.rl.ol 91 aEuid.4
           1 l Xm rltor
           7            Uu Coafonnoo   .la !hw OrPma* to
           rw&n   a8u0n   t3 r8port lntmrtrto.8hlpploat8
           to thr m.*iu1 pi vu Com4l8rloauh6 to pro-
           vlda that awh !nforatlea   0~14 b. glv.n b
           tam stat88 into rhloh bush rhlpaonw war8 m8a8.
           Fho bonf8nnoor hvo r88ultod la bettu law8 lo
           all thr 8totu lrrylag t&e000 t&8 and ha*
           reduo.6tax or..loa to 8 aldaua tbrotigblnter-
           *tat0     hran8aoDlona.
           Thr conruMoo he. al.0     oiOt.d aomltt.0.                  t.
           u.. tbolr ~nf~uono.in hav
           tio n
               lntio t*d
                      that wo uld
           rril rNpmmt8 a.@
           lntbrrtato
           tNr bill -0 the 'Brvor 6111 - will be ln*cte4
           4urLyr th‘ pruuat roe*lon of thm Nation.1
           C0agroa‘. T:48 Bill has be.a . n8.r.d aad
           purt.d by th. SI&tlosil   Tobacoo icx Confereaco
           aI& if it 1. .ucore.tully.wlOtad, 1t uill b.
           a8 a r08'ilt or tbo 8frort8   or tha n8tlonrJ
           Tobaooo TM CtJQr*rtmc*. 8uoo.rrful    eon*
           rltl wu1 a 8etinF, of not lo.. aan P100,aJo.?0
           utdah ir rtlL1 lafipPIn(eCthmqghtbo Lnta-stkta
           8Njmnt       or oifjsrottrc~by
                                        parael -goatl~c0
          _Tuw."
                  AMor a. 1trpU of l>~TOpri~tiOll r0r th. 09uatlon
    or tho Cl@r.tt. .nd Ocdupatl~ hr Raroraemont Mrlrl~ or
    th. Cmaptrollu~r Dapartmaat H flad lrkappmprlatloa or
    $lO,OOO.OOfor Vortad., ralrphcnr,ulagraph, lzp r o 88,
    8upplle8, atr.tiortery,   prlntlng and o~ntlnguhr   In 68otlon
    24* of Aztlole 70470-1,VbIpoa'8 CArlI Statute*, it I8 1rd0
    ths dut 0r th. a0m tawllerto eombot, 8uprrvi8a 8114ls01 -0~
    ta b eelI latloa of ci:g.r.ttr tuw    Md th. Coptroilar 18 glrea
            war ~4 thhoauthmlty to a&8 aad t4 *118h rulea        and
    reg uratlorir   for tar lnroroawnt of tb prwl810n8 0r tha set
    ii~rgi,ty         0i4pntt0     tu    0ftd   tru   601100tioa   0r ~nwii~~
                       rms   tka   rw8     uaioh you rubs&t to ua, thmro
    lppmrr  ..; oaly a rleu ddr.bllitr ior the Co~~gtrdl~    to
    bo a rcrbor or the Xatloati Tobaooo Cant.rwo. but l praotloal
nooo0olt     fo rluo& r0abOnhlp   aad upuioitloa   of   tho beuflto
th0r00r lr h0 10 t0 prop~rlp lOroroO th0 pr~t101000 of          t30
t0tiag     ltmito
              rad lfr00t I rooooaoblyhiuh prroont~y  0r
001100tloa0. T3b probloa ol th eltipwat of imatOq?Od rig-
lmttoo trac othrr rtntoo lute tNa one lo oao *ioh omnot
bo pm rQ halt with lxcrapt     with the oaoperrtloa of the
luthQr r t1or 0r other Ototoo. In our 0 lalon tbo adoouat or
fs8.00 rot aubetoLlp in t.ha~otloaal   fobfmo Tu coareroaoo
00~ b* ~814 out or UN qproprletloa of $10,000&O uatloae6
ObOVO.
           km115the ltonr 0r appmprlatlo~     ror the ourrent
bieanlum  to the Caao, 7toh ~4 Oyotrr Comisolon io one or
@OO.OO ror *Be&o, ptiodloals,    Uuu and ruboorl tioru.*
The ewe or )~3,00 oooerlag duo8 r0r tbo -0,     Pl oi earl07otor
Coaabrloa ror rpmbomhfp lri Fbo Iateraatloaal    Asooolrtioa or
COJU, rlrh an4 Conoerrrtloa Conudrdoaora uuky80 paid out or
that airproprlrtlon,
          Fo dosire to bo luraibhed rlth aCditioaa1 lararau-
tlon oonoorrdag tha rumtloao of tho lktlsaal Cwwd Anooola-
tlon nad the nln tlonohlp betueen 8u6h Aeooolatioa        lab   t&o
Adjutant clonsrel brtoro attonptlag to glvo our opinion la
roaponr*. to the third part or your cueatloa.




              AT'TORNEY
                     GENERAL
                          OFTEXAS